This is a claim brought to recover for a loss of personal property by claimant through fire while he was in the employ of the State as printing instructor at the St. Charles School for Boys; that while he was so employed lie resided in a frame building belonging to the St. Charles School for Boys; that while residing in said building, it was totally destroyed by fire on the morning of December 12th, 1922, together with all the contents including the personal property of the claimant consisting of bookcases, clothing, traveling bag, Knight Templex’s uniform outfit complete, canned fruit, etc., as shown by the itemized statement hereunto attached, which statement amounts to $392.65. The Attorney General comes and files a demurrer which, according to a long line of precedents, the Court sustains. It appears, however, that the claim hears the approval of E. D. Whipp, as acting managing officer of the institution. It further appears from the statements that the fire was caused by faulty heating plant and to the use of mine-run coal forming gas and blowing open the doors of the furnace. Eroni the above and foregoing facts it is the opinion of the Court that as a matter of equity and social justice that said claim be allowed. It is therefore recommended by the Court that said claimant be allowed the sum of $392.65.